Notice of Pre-AIA  or AIA  Status
The present application, filed on or after November 30, 2016, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-19 are pending and are being considered.
Claims 1, 10 and 19 have been amended.
Response to 103
	Applicants argument filled on 7/15/2021 have been fully considered and are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist et al (hereinafter Blomquist) (US 20110047606) in view of Bhansali et al (hereinafter Bhansali) (US 20160063259) and further in view of Tonoyan (US 20160321441).
 
Regarding claim 1 Blomquist teaches a method at a computing device, the method comprising (Blomquist on [0003] teaches a method for authenticating an identity of user); 
detecting, at the computing device, a trigger that authentication is pending for an application or service (Blomquist on [0019-0020] teaches a plug-in provided by the authentication server entity prompts the user to activate its password vault identity by providing an account identifier and an authentication element via the user input.  An authentication prompt appears on the user's screen upon accessing the machine's Internet browser and may be configured to automatically appear each time the web browser is accessed (i.e. indicating authentication is pending));
 displaying, on a user interface of the computing device, an icon indicating a state of a credential vault (Blomquist on [0023] teaches the notification icon may appear in an altered state, such as a grey colored Vidoop Shield design icon, to alert the user that the authentication program and password vault are present on the machine but that the user has not activated the password vault by authenticating its identity (i.e. inactivate state of password vault));
and verifying, at the credential vault, that the authentication mechanism produced a successful authentication (Blomquist on [0020] teaches the user may be directed to the password vault website and asked to enter its username. After entry of the username the user is then challenged to entry the required authentication element in the form of a password or image category identifier. Once authenticated to password vault account the user is granted access to the secure database comprising the plurality of stored website account identifiers and associated authentication elements. See on [0021] teaches the user may then authenticate to its password vault account by entering the required authentication element. Once authenticated, the password vault program will automatically authenticate the user to third-party websites that require use authentication and for which the user has stored the corresponding authentication elements for said third-party websites in the user's password vault. See on [0025] teaches once authenticated to the password vault program, the user is granted access to all of its online authentication elements from any machine with Internet access);
 and when the authentication mechanism produced the successful authentication, updating the icon to show the credential vault is in an unlocked state (Blomquist on [0023] teaches the user is authenticated to the authentication server 12 and is operating with the password vault by the presence of a notification symbol on the web browser. For example, a lock or security icon, in the form of the Vidoop ImageShield.TM., may appear in the browser's security notification field. See On [0029] teaches the user will also be presented with a notification icon in each field auto-filled by the password vault program to visually verify the user is logged into the password vault program).
Although Blomquist teaches type of authentication mechanism, but fails to explicitly teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism for the credential vault without changing focus on the user interface for the application or service and displaying, on the user interface, at least one icon indicating a type of the authentication mechanism, however Bhansali teaches  displaying, on the user interface, at least one icon indicating a type of the authentication mechanism (Bhansali Fig 17C and text on [0141-0142] teaches Four icons with a check mark in a window 1754 on the viewer's left side of the screenshot 1750 depict four different types of authentication. a fingerprint icon 1756 for a fingerprint device; a key icon 1758 for a token device. A fingerprint icon 1768 below the instruction 1766 indicates that the user has chosen to enroll a fingerprint authentication device and the user's fingerprint).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bhansali into the teaching of Blomquist by displaying at least icon indicating type of the authentication mechanism. One would be motivated to do so in order to improve and enhance security level for accessing personal information (Bhansali on [0088]).
Although the combination teaches when the credential vault is in locked state, a user inputs an authentication mechanism to unlock the credential vault, but the combination fails to explicitly teach when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service, however Tonoyan from analogous art teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing (Tonoyan Fig 1 and text on [0029] teaches operating system 112 of mobile device 100 request biometric authentication through sensor 102 (I.e. activating authentication mechanism). The biometric authentication may be performed for a screen saver application, a folder/file lock/unlock application, an application lock and a password vault application (i.e. credential vault). The biometric authentication is performed through sensor 102 included in mobile device 100 (i.e. authentication on the mobile device). See on [0053] teaches prompting the user to present biometric through biometric sensor (i.e. activating authentication mechanism interpreted in view of [0035] of instant application)). 

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tonoyan into the combined teaching of Blomquist and Bhansali by activating an authentication mechanism by the operating system. One would be motivated to do so in order securely perform biometric authentication on credential vault (Tonoyan on [0001]).

Regarding claim 10 Blomquist teaches a computing device comprising (Blomquist on [0004-0005] teaches a computer implementing authentication protocol having a memory unit, a means for controlling access to the memory unit, and a website access device)
a processor; and a memory for storing instruction code, wherein the instruction code causes the computing device to (Blomquist on [0004] teaches The system comprises a memory unit, a means for controlling access to the memory unit, and a website access device. The memory unit is adapted to store plurality of website account identifiers and a plurality of website authentication elements for a single user. See on [0013] teaches first user device comprising a personal computer 10 or other website access device may be in communication with a means for controlling access to the memory unit)
(Blomquist on [0019-0020] teaches a plug-in provided by the authentication server entity prompts the user to activate its password vault identity by providing an account identifier and an authentication element via the user input.  An authentication prompt appears on the user's screen upon accessing the machine's Internet browser and may be configured to automatically appear each time the web browser is accessed (i.e. indicating authentication is pending));
display, on a user interface of the computing device, an icon indicating a state of a credential vault (Blomquist on [0023] teaches the notification icon may appear in an altered state, such as a grey colored Vidoop Shield design icon, to alert the user that the authentication program and password vault are present on the machine but that the user has not activated the password vault by authenticating its identity (i.e. inactivated state of password vault));
and verify, at the credential vault, that the authentication mechanism produced a successful authentication  (Blomquist on [0020] teaches the user may be directed to the password vault website and asked to enter its username. After entry of the username the user is then challenged to entry the required authentication element in the form of a password or image category identifier. Once authenticated to password vault account the user is granted access to the secure database comprising the plurality of stored website account identifiers and associated authentication elements. See on [0021] teaches the user may then authenticate to its password vault account by entering the required authentication element. Once authenticated, the password vault program will automatically authenticate the user to third-party websites that require use authentication and for which the user has stored the corresponding authentication elements for said third-party websites in the user's password vault. See on [0025] teaches once authenticated to the password vault program, the user is granted access to all of its online authentication elements from any machine with Internet access); 
(Blomquist on [0023] teaches the user is authenticated to the authentication server 12 and is operating with the password vault by the presence of a notification symbol on the web browser. For example, a lock or security icon, in the form of the Vidoop ImageShield.TM., may appear in the browser's security notification field. See On [0029] teaches the user will also be presented with a notification icon in each field auto-filled by the password vault program to visually verify the user is logged into the password vault program).
Although Blomquist teaches type of authentication mechanism, but fails to explicitly teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism for the credential vault without changing focus on the user interface for the application or service and displaying, on the user interface, at least one icon indicating a type of the authentication mechanism, however Bhansali teaches  displaying, on the user interface, at least one icon indicating a type of the authentication mechanism (Bhansali Fig 17C and text on [0141-0142] teaches Four icons with a check mark in a window 1754 on the viewer's left side of the screenshot 1750 depict four different types of authentication. a fingerprint icon 1756 for a fingerprint device; a key icon 1758 for a token device. A fingerprint icon 1768 below the instruction 1766 indicates that the user has chosen to enroll a fingerprint authentication device and the user's fingerprint).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bhansali into the teaching of Blomquist by displaying at least icon indicating type of the authentication mechanism. One would be motivated to do so in order to improve and enhance security level for accessing personal information (Bhansali on [0088]).
Although the combination teaches when the credential vault is in locked state, a user inputs an authentication mechanism to unlock the credential vault, but the combination fails to explicitly teach  from analogous art teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service (Tonoyan Fig 1 and text on [0029] teaches operating system 112 of mobile device 100 request biometric authentication through sensor 102 (I.e. activating authentication mechanism). The biometric authentication may be performed for a screen saver application, a folder/file lock/unlock application, an application lock and a password vault application (i.e. credential vault). The biometric authentication is performed through sensor 102 included in mobile device 100 (i.e. authentication on the mobile device). See on [0053] teaches prompting the user to present biometric through biometric sensor (i.e. activating authentication mechanism interpreted in view of [0035] of instant application)). 

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tonoyan into the combined teaching of Blomquist and Bhansali by activating an authentication mechanism by the operating system. One would be motivated to do so in order securely perform biometric authentication on credential vault (Tonoyan on [0001]).

Regarding claim 19 Blomquist teaches a non-transitory computer readable medium for storing program code for execution on a processor of a computing device, the program code comprising instructions for (Blomquist on [0004] teaches The system comprises a memory unit, a means for controlling access to the memory unit, and a website access device. The memory unit is adapted to store plurality of website account identifiers and a plurality of website authentication elements for a single user. See on [0013-0017] teaches first user device comprising a personal computer 10 or other website access device may be in communication with a means for controlling access to the memory unit);
detecting, at the computing device, a trigger that authentication is pending for an application or service (Blomquist on [0019-0020] teaches a plug-in provided by the authentication server entity prompts the user to activate its password vault identity by providing an account identifier and an authentication element via the user input.  An authentication prompt appears on the user's screen upon accessing the machine's Internet browser and may be configured to automatically appear each time the web browser is accessed (i.e. indicating authentication is pending));
 displaying, on a user interface of the computing device, an icon indicating a state of a credential vault (Blomquist on [0023] teaches the notification icon may appear in an altered state, such as a grey colored Vidoop Shield design icon, to alert the user that the authentication program and password vault are present on the machine but that the user has not activated the password vault by authenticating its identity (i.e. inactivated state of password vault));
and verifying, at the credential vault, that the authentication mechanism produced a successful authentication (Blomquist on [0020] teaches the user may be directed to the password vault website and asked to enter its username. After entry of the username the user is then challenged to entry the required authentication element in the form of a password or image category identifier. Once authenticated to password vault account the user is granted access to the secure database comprising the plurality of stored website account identifiers and associated authentication elements. See on [0021] teaches the user may then authenticate to its password vault account by entering the required authentication element. Once authenticated, the password vault program will automatically authenticate the user to third-party websites that require use authentication and for which the user has stored the corresponding authentication elements for said third-party websites in the user's password vault. See on [0025] teaches once authenticated to the password vault program, the user is granted access to all of its online authentication elements from any machine with Internet access);
 and when the authentication mechanism produced the successful authentication, updating the icon to show the credential vault is in an unlocked state (Blomquist on [0023] teaches the user is authenticated to the authentication server 12 and is operating with the password vault by the presence of a notification symbol on the web browser. For example, a lock or security icon, in the form of the Vidoop ImageShield.TM., may appear in the browser's security notification field. See On [0029] teaches the user will also be presented with a notification icon in each field auto-filled by the password vault program to visually verify the user is logged into the password vault program).
Although Blomquist teaches type of authentication mechanism, but fails to explicitly teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism for the credential vault without changing focus on the user interface for the application or service and displaying, on the user interface, at least one icon indicating a type of the authentication mechanism, however Bhansali teaches  displaying, on the user interface, at least one icon indicating a type of the authentication mechanism (Bhansali Fig 17C and text on [0141-0142] teaches Four icons with a check mark in a window 1754 on the viewer's left side of the screenshot 1750 depict four different types of authentication. a fingerprint icon 1756 for a fingerprint device; a key icon 1758 for a token device. A fingerprint icon 1768 below the instruction 1766 indicates that the user has chosen to enroll a fingerprint authentication device and the user's fingerprint).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bhansali into the teaching of Blomquist by displaying at least icon indicating type of the authentication mechanism. One would be motivated to do so in order to improve and enhance security level for accessing personal information (Bhansali on [0088]).
 from analogous art teaches when the credential vault is in a locked state, activating, by an operating system of the computing device, an authentication mechanism on the computing device for the credential vault without changing focus on the user interface for the application or service (Tonoyan Fig 1 and text on [0029] teaches operating system 112 of mobile device 100 request biometric authentication through sensor 102 (I.e. activating authentication mechanism). The biometric authentication may be performed for a screen saver application, a folder/file lock/unlock application, an application lock and a password vault application (i.e. credential vault). The biometric authentication is performed through sensor 102 included in mobile device 100 (i.e. authentication on the mobile device). See on [0053] teaches prompting the user to present biometric through biometric sensor (i.e. activating authentication mechanism interpreted in view of [0035] of instant application)). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tonoyan into the combined teaching of Blomquist and Bhansali by activating an authentication mechanism by the operating system. One would be motivated to do so in order securely perform biometric authentication on credential vault (Tonoyan on [0001]).

Regarding claim 2 and 11 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, Blomquist further teaches wherein the credential vault stores a password for the application or service (Blomquist on [0021-0022] teaches authentication element stored in users password vault. See on [0016] teaches authentication elements are username and passwords).
Regarding claim 3 and 12 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, Blomquist further teaches wherein the credential vault stores a key to enable or launch the application or service (Blomquist on [0021-0022] teaches authentication element stored in users password vault. See on [0012] teaches the term "authentication elements" may comprise traditional usernames and passwords, site key image and other elements. See also on [0017] the authentication elements are stored in a location of the user's selection on the user machine 10 and are encrypted for access using a key generated by the password vault).
Regarding claim 5 and 14 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, Blomquist further teaches wherein the trigger includes starting an authentication process for the application or service (Blomquist Fig 2 and text on [0019] teaches partially automated two factor authentication process, the process begins and the user initiates a webpage browser session using a user website access device at Step 202).
Regarding claim 6 and 15 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, the combination of Blomquist and the cited section of Bhansali fails to explicitly teach authentication mechanism comprises a biometric sensor, however Bhansali on different section teaches wherein the authentication mechanism comprises a biometric sensor (Bhansali Fig 18b and text on [0146] teaches finger print sensor as authentication mechanism).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bhansali into the teaching of Blomquist by biometric sensor as an authentication mechanism. One would be motivated to do so in order to improve and enhance security level for accessing personal information (Bhansali on [0088]).
8 and 17 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, the combination of Blomquist and the cited section of Bhansali fails to explicitly teach authentication mechanism comprises a camera, however Bhansali on different section teaches wherein the authentication mechanism comprises a camera (Bhansali on [0186] teaches a camera as input device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bhansali into the teaching of Blomquist by biometric camera as an authentication mechanism. One would be motivated to do so in order to improve and enhance security level for accessing personal information (Bhansali on [0088]).

Regarding claim 9 and 18 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitations of claim 1 and 10 respectively, Blomquist further teaches wherein verification of input from the authentication mechanism is done within the credential vault (Blomquist on [0021] teaches the user may then authenticate to its password vault account by entering the required authentication element. Once authenticated, the password vault program will automatically authenticate the user to third-party websites that require use authentication and for which the user has stored the corresponding authentication elements for said third-party websites in the user's password vault. See on [0025] teaches once authenticated to the password vault program, the user is granted access to all of its online authentication elements from any machine with Internet access).

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist et al (hereinafter Blomquist) (US 20110047606) in view of Bhansali et al (hereinafter Bhansali) (US 20160063259) in view of Tonoyan (US 20160321441) and further in view of Shin et al (hereinafter Shin) (US 20180012070).
4 and 13 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claims 1 and 10 respectively, the combination fails to explicitly wherein the trigger includes placing input focus on the user interface into a password entry area, but Shin teaches wherein the trigger includes placing input focus on the user interface into a password entry area (Shin on Fig 4A block 420, 4B block 440, 5A block 131 and 5B block 131 and associated text on [0131] shows placing input on password entry key area).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Shin into the combined teaching of Blomquist, Bhansali and Tonoyan to place input on password entry area. One would be motivated to do so in order to strengthen security of application by using iris authentication (Shin [0006]).
Regarding claim 7 and 16 the combination of Blomquist, Bhansali and Tonoyan teaches all the limitation of claim 1 and 10 respectively, the combination fails to explicitly teach wherein the authentication mechanism comprises a wireless tag proximity sensor, however Shin teaches wherein the authentication mechanism comprises a wireless tag proximity sensor (Shin on [0130} teaches authentication using proximity sensor).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Shin into the combined teaching of Blomquist, Bhansali and Tonoyan to authenticate application using proximity sensor. One would be motivated to do so in order to stop and guide the iris operation based on the range of the proximity of the user (Shin [0010 and 0012]).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOEEN KHAN/Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436